Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal in this court there were presented and necessarily passed upon questions under the Fourteenth Amendment to the Constitution of the United States as follows: Whether defendant’s confession was voluntary and whether the place of trial should have been changed. This court held that there was no denial of any constitutional or other right of defendant. [See 9 N Y 2d 211.]